                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

       Reginald Anthony Falice,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:19-cv-00399-GCM
                                      )
                 vs.                  )
                                      )
                USA,                  )
                                      )
           Respondent(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered; IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance
with the Court’s August 19, 2019 Order.

                                               August 19, 2019
